DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I || claims 1-15 in the reply filed on 11/24/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1/ 5/ 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dwyer et al. EP 3159702 A1 [Dwyer].
Regarding claims 1/ 14, Dwyer teaches a transducer [200], comprising: an upper magnetic circuit assembly [when 200 is rotated 90 degrees, an upper magnetic circuit assembly is above element 201]; a lower magnetic circuit assembly [under element 201]; and a proof mass assembly [201] positioned between the upper and lower magnetic circuit assemblies [fig. 5], wherein each of the upper and lower magnetic circuit assemblies comprises: a magnetic circuit assembly [inside element 200, fig. 5] defining an input axis [axis through the transducer 200], wherein the magnet assembly comprises: a pole piece [114A/B or 214A/B], wherein the pole piece comprises a high magnetic permeability material [paragraph 61]; and a magnet [112 or 212] underlying the pole piece [114A/B or 214A/B]; and an excitation ring [106 or 206], 
Regarding claim 5, Dwyer teaches the magnetic circuit assembly of claim 1, wherein the outer ring is monolithic [fig. 5 shows the outer ring is monolithic].









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4/ 6-11/ 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer et al. EP 3159702 A1 [Dwyer].
Regarding claims 2/ 15, Dwyer discloses the claimed invention except for each high magnetic permeability material has a maximum relative magnetic permeability greater than about 1500. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use high magnetic permeability material has a maximum relative magnetic permeability greater than about 1500 for better magnetic characteristics and better performance, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 3/ 6/ 7, Dwyer
Regarding claims 4/ 8/ 9, Dwyer discloses the claimed invention except for a cross-sectional area of the inner portion of the outer ring is less than a cross-sectional area of the outer portion of the outer ring, a cross-sectional area of a lower portion of the pole piece is less than a cross-sectional area of an upper portion of the pole and a cross-sectional area of an inner portion of the pole piece is less than a cross-sectional area of an outer portion of the pole piece. It would have been an obvious matter of design choice to adopt the aforementioned measurements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 10/ 11, The particular claimed configuration [the inner portion of the pole piece includes a cavity] is just one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). Also, Dwyer discloses the claimed invention except for a diameter of the cavity at an upper portion of the cavity is less than a diameter of the cavity at a lower portion of the cavity. It would have been an obvious matter of design choice to adopt the aforementioned measurements, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837